DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 1/21/2022.  Claims 1-21 remain pending for consideration on the merits.  
Claim Objections
Claims 6-14, 17-20 are objected to because of the following informalities:  
Claims 6, 17-20 recites “a light source configured to emit ultraviolet light transmitted through the light-transmissive member of the drain pan”. The term “a light source” lacks antecedent basis and for examination purposes is interpreted be -- the light source configured to emit ultraviolet light transmitted through the light- transmissive member of the drain pan --.
Claims 7-14 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, 10-12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20200248924) in view of Na et al (US 5755103).
Regarding claim 1, Suzuki teaches a drain pan (60) for an air conditioner (Fig. 3) and for receiving water, a light source (UV lamp, paragraph 0201), a light-emitting surface (light emitting paint, paragraph 0201) that is exposed to an inside of the drain pan (inner wall of 60, 
Suzuki teaches the invention as described above but fails to explicitly teach a light-transmissive member forming at least part of the drain pan, and is for 5transmitting ultraviolet light emitted from a light source, the light-transmissive member having a light-emitting surface from which ultraviolet light that has been transmitted through the light-transmissive member is emitted.  
However, Na teaches a light-transmissive member (61) forming at least part of the drain pan (30), and is for 5transmitting ultraviolet light emitted from a light source (60), the light-transmissive member (61) having a light-emitting surface (UV glass, Col. 6, lines 11-27) from which ultraviolet light that has been transmitted through the light-transmissive member is emitted (Col. 6, lines 11-51) to sterilize the cold air passing through the port 41 and the condensed water collected by the means 30 during the high-level cooling mode.  
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the drain pan of Suzuki to include light-transmissive member forming at least part of the drain pan, and is for 5transmitting ultraviolet light emitted from a light source,  the light-transmissive member having a light-emitting surface from which ultraviolet light that has been transmitted through the light-transmissive member is emitted in view of the teachings of Na to sterilize the cold air passing through the port 41 and the condensed water collected by the means 30 during the high-level cooling mode. 
10 Regarding claim 2, the combined teachings teaches the light-transmissive member is provided on or as a bottom portion of the drain pan (Fig. 1 of Harris, Fig. 2 of Na), and the light-
Regarding claims 5 and 16, the combined teachings teaches the light-transmissive member is made of a light-transmissive resin material (UV glass, Col. 6, lines 11-27 of Na).  
Regarding claims 6, 17-20, the combined teachings teaches the light source (61 of Na) configured to emit ultraviolet light transmitted through the light- transmissive member of the drain pan (Col. 6, lines 11-51 of Na). See rejection of claim 1.
Regarding claim 7, the combined teachings teaches all the limitations of claim 7 including the light-transmissive member is a light guide member that guides incident ultraviolet light from the side of the light-transmissive member  toward the light-emitting surface (Col. 6, lines 11-51 of Na).  See rejection of claim 2.
Regarding claim 8, the combined teachings teaches a reflector (40 of Na, 57 of Suzuki) placed over a surface of the light guide member (paragraph 0176-0177 of Suzuki) opposite to the light-emitting surface to reflect ultraviolet light (paragraph 0176-0177 of Suzuki, Col. 6, lines 11-51 of Na).  
Regarding claim 10, the combined teachings teaches wherein the light-transmissive member is provided on or as a bottom portion of the drain pan (Fig. 1 of Na), and the light source is disposed inside the bottom portion of the drain pan (Fig. 1 of Na).  
Regarding claim 11, the combined teachings teaches a pump (66 of Suzuki) configured to suck water in the drain pan, wherein the light-emitting surface of the light-transmissive member faces the pump 5(paragraph 0201 of Suzuki).  Regarding claim 14, the combined teachings teaches an air conditioner (11 of Suzuki) comprising: 15a heat exchanger (43 of Suzuki):  
Regarding claim 12, the combined teachings teaches wherein the light source is disposed outside the light-transmissive member (Fig. 1 of Na).  
Regarding claim 21, the combined teachings teaches the light-transmissive member is situated in a position that is aligned with the light source along a longitudinal direction of the light-transmissive member (Fig. 1 of Na)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20200248924) in view of Na et al (US 5755103) and in further view of Harris (US 20060255291).
Regarding claim 9, the combined teachings teaches the invention as described above but fails to explicitly teach wherein the reflector serves also as the drain pan (casing is made of reflective material, paragraph 0018 of Harris).
However, Harris wherein the reflector serves also as the drain pan (casing is made of reflective material, paragraph 0018) to sterilize an inner chamber.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the drain pan of the combined teachings to include the reflector serves also as the drain pan in view of the teachings of Harris to sterilize an inner chamber.
Claim 3-4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20200248924) in view of Na et al (US 5755103) and in further view of Hiroshi et al (JP2007023683).
Regarding claim 3, the combined teachings teaches the invention as described above but fails to explicitly teach a photocatalyst exposed to the inside of the drain pan.  

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the drain pan of the combined teachings to include a photocatalyst exposed to the inside of the drain pan in view of the teachings of Hiroshi to provide an antifouling flow path body that can more effectively exhibit an antifouling action while simplifying the structure.
Regarding claims 4 and 15, the combined teachings teaches 20the photocatalyst is provided on the light-emitting surface (photocatalyst formed on 21a of light transmitting portion 21, paragraph 0021 of Hiroshi).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 20200248924) in view of Na et al (US 5755103)  and in further view of Sakamoto (US 20150212252).
2010 Regarding claim 13, the combined teachings teaches the invention as described above but fails to explicitly teach a recess and a protrusion are formed in a surface of the light guide member opposite to the light-emitting surface.  
However, Sakamoto teaches a recess (31) and a protrusion (30a) are formed in a surface of the light guide member (20) opposite to the light-emitting surface (22, paragraph 0045, 0048) to prevent a reduction in light uniformity. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the drain pan of the combined teachings to include a recess and a protrusion are formed in a surface of the light guide member opposite to the light-emitting surface in view of the teachings of Sakamoto to prevent a reduction in light uniformity.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763